Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 was filed after the mailing date of the Final Office Action on 7/08/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

3.	Claims 1-9, 12-21 and 23-27 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 10/08/2021, with respect to the rejection of independent claims 1 and 19 have been fully considered and finds the claims allowable because of the amendment filed on 10/08/2021. 


Applicant argues on page 12-13 of the remarks, filed on 10/08/2021 regarding the rejection of claims 1, 2, 4, 5, 7-9, 12-14, 16-21, and 23 under 35 U.S.C. § 103 as allegedly being unpatentable over Kurata et al. (US 20090251830 Al), that, “Regarding the After-Final Amendments filed September 3, 2021, the Examiner indicated that the “Proposed amendment overcomes the rejection of independent claims 1 and 19 under 35 U.S.C. § 103(a) as being unpatentable over Kurata et al. (US 20090251830 Al) (Figure 1) in view of Kurata-Figure 9 in the Final Office Action mailed on 7/08/2021.” See Advisory Action, page 3.
For at least the foregoing reasons, Applicant submits that claim 1, as amended, is patentable over KURATA. Independent claim 19, as amended, recites similar features. Therefore, independent claims 1 and 19, and the claims that depend thereon, are patentable over KURATA (Remarks-Page 12.
On page 3 of the Advisory Action, the Examiner relies on Figures 5, 7, 29a, 29b, and 36b, and paragraphs 0080-0083 of LOHBERG for allegedly disclosing claim 1. However, Applicant respectfully submits that LOHBERG does not disclose or suggest each and every feature recited in claim 1, as amended. For example, LOHBERG does not disclose or suggest “a permanent magnet having a body extending along an azimuthal path,” as recited in claim 1, as amended.
For at least the foregoing reasons, Applicant submits that claim 1, as amended, is patentable over LOHBERG. Independent claim 19, as amended, recites similar features. Therefore, independent claims 1 and 19, and the claims that depend thereon, are patentable over LOHBERG”.


Applicant’s argument filed 10/08/2021 regarding the rejection of claims 1, 2, 4, 5, 7-9, 12-14, 16-21, and 23 under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US 20090251830 Al) and applicant’s argument regarding the reference Lohberg (US 20030000307 A1) is persuasive because of the amendment filed on 10/08/2021. Therefore, the rejection of independent claims 1 and 19 has been withdrawn.

Claims 1-9, 12-21 and 23-27 are allowed as set forth below. 


Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein, in a cross section perpendicular to the azimuthal path, the body has a compact form, and 
wherein, in a movement travel region, the permanent magnet has a continuous north pole and a continuous south pole and is magnetized in such a way that a magnetization direction, of the permanent magnet, is perpendicular to the azimuthal path and rotates continuously around the azimuthal path when moving along the azimuthal path, 
wherein the continuous north pole and the continuous south pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path. 

Kurata et al. (US 20090251830 A1) (Figure 1) in view of Kurata (Figure 9) is regarded as the closest prior art to the invention of claim 1. Kurata discloses, “A magnetic detector particularly capable of stabilizing an output waveform and increasing detection accuracy (Paragraph [0021] Line 2-3). The magnetic field generating member has a N-pole and a S-pole alternately magnetized on a facing surface of the magnetic field generating member facing the sensor portion so that an external magnetic field in a (+) direction toward a relative movement direction or a relative rotation direction and an external magnetic field in a (-) direction opposite to the (+) direction alternately act on the magnetoresistive element along with movement or rotation of the sensor portion relative to the magnetic field generating member (Paragraph [0022] Line 7-16). Figure 1 shows a magnetic encoder 20 includes a permanent magnet (magnetic field generating member) 21 and a sensor portion 22 (Paragraph [0044] Line 1-3). The permanent magnet 21 has a rod-like shape extending in the X1-X2 direction in the drawing. N-poles and S-poles each having a predetermined width are alternately magnetized in the X1-X2 direction in the drawing (Paragraph [0045] Line 1-4). In FIG. 5, the first and second output extraction portions 50 and 51 may be connected to an input side of a first differential amplifier 58, and an output side of the first differential amplifier 58 may be connected to a first output terminal 59 (Paragraph [0056] Line 1-4). In FIG. 5, the third and fourth output extraction portions 54 and 55 may be connected to an input side of a second differential amplifier 60, and an output side of the second differential amplifier 60 may be connected to a second output terminal 61 (Paragraph [0058] Line 1-4). The phase of the output waveform output from the first output terminal 59 is shifted from the phase of the output waveform output from the second output terminal 61. With the output, the movement speed and the movement distance of the sensor portion 22 or the permanent magnet 21 can be detected (Paragraph [0088] Line 1-6). One of the sensor portion 22 and the permanent magnet 21 is supported linearly movably in a direction parallel to the X1-X2 direction in the drawing. In this embodiment, an external magnetic field region generated by the permanent magnet 21 is formed within a relative movement space of the sensor portion 22. Herein, when it is assumed that the relative movement direction (in Figure 1, the X1 direction in the drawing) is a (+) direction, and that a direction opposite to the relative movement direction (in Figure 1: the X2 direction in the drawing) is a (-) direction, referring to FIGS. 1 and 2, an external magnetic field H8 in the (+) direction toward the relative movement direction, and an external magnetic field H9 in the (-) direction opposite to the relative movement direction, are alternately generated in the external magnetic field  wherein, in a movement travel region, the permanent magnet has a continuous north pole and a continuous south pole and is magnetized in such a way that a magnetization direction, of the permanent magnet, is perpendicular to the azimuthal path and rotates continuously around the azimuthal path when moving along the azimuthal path, wherein the continuous north pole and the continuous south pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path. Kurata teaches in FIG. 9, a rotary magnetic encoder including the sensor portion 22 and a rotating drum 80 having alternately magnetized N-poles and S-poles on a surface 80a of the rotating drum 80 (Paragraph [0091]). Referring to FIG. 9, magnetization directions (PIN directions) of pinned magnetic layers 31 of the magnetoresistive elements 40 and 41 are pinned to a direction orthogonal to the tangential direction (Paragraph [0094] Line 1-4). Interfaces in layers of layered structures of each of the magnetoresistive elements 40 and 41 are parallel to a plane defined by a minimum distance direction (the distance T1 direction) between the sensor portion 22 and the rotating drum 80 and a tangential direction determined when the center of the surface 23a of the substrate 23 of the sensor portion 22 serves as a contact on a relative rotation direction of the sensor portion 22 (Paragraph [0093] Line 1-8)”. However Kurata (Figure 1) and also Kurata (Figure 9) fails to teach that a continuous north pole and a continuous south pole and is magnetized in such a way that a magnetization direction, of the permanent magnet, is perpendicular to the azimuthal path and rotates continuously around the azimuthal path when moving along the azimuthal path, wherein the continuous north pole and the continuous south pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path. Therefore the invention of Kurata, even if modified, do not alone or in combination with  “wherein, in a cross section perpendicular to the azimuthal path, the body has a compact form, and wherein in a movement travel region, the permanent magnet has a continuous north pole and a continuous south pole and is magnetized in such a way that a magnetization direction, of the permanent magnet, is perpendicular to the azimuthal path and rotates continuously around the azimuthal path when moving along the azimuthal path, wherein the continuous north pole and the continuous south pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art references. 
 
Claims 2-9 and 12-18 are allowed by virtue of their dependence from claim 1. 

Regarding claim 19, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein, in a cross section perpendicular to the azimuthal path, the body has a compact form,
wherein, in a movement travel region, the permanent magnet has a continuous north pole and a continuous south pole and is magnetized in such a way that a magnetization direction of the permanent magnet is perpendicular to the azimuthal path and rotates around the azimuthal path when moving along the azimuthal path,
wherein the continuous north pole and the continuous south pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path.

The most pertinent prior art of record to Kurata et al. (US 20090251830 A1) (Figure 1) in view of Kurata (Figure 9), failed to specifically teach the invention as claimed. However, the invention of Kurata (Figure 1) in view of Kurata (Figure 9), even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein, in a cross section perpendicular to the azimuthal path, the body has a compact form, wherein, in a movement travel region, the permanent magnet has a continuous north pole and a continuous south pole and is magnetized in such a way that a magnetization direction of the permanent magnet is perpendicular to the azimuthal path and rotates around the azimuthal path when moving along the azimuthal path, wherein the continuous north pole and the continuous south pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path” and also in combination with all other elements in claim 19 distinguish the present invention from the prior art. 

Claims 20-21 and 23-27 are allowed by virtue of their dependence from claim 19. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Lohberg (US 20030000307 A1) discloses, “Linear distance sensor and the use thereof as actuator for motor vehicles- a linear distance sensor for motor vehicles which offers a maximum of reliability and a high distance resolution under conditions relevant in practice such as corrosion, wear, dirt, extreme heat, and extreme cold (Paragraph [0008]). Further field-generating means according to the present invention are illustrated in FIGS. 4 and 5. Variants 17a to 39a are encoders without iron return path 281, 282, and variants 17b to 39b are encoders with iron return path 281, 282. In the case of tubular encoders, the iron return path is a thin inside tube, without an air slot towards the magnetic material. Preferably, this tube may additionally be a mechanical support for especially thin-walled tubes. With encoders shaped as a round rod, the iron return path is a wire-shaped iron core (Paragraph [0057]). In partial pictures c and d of FIG. 7, examples for sensor/encoder combinations are shown which are different from the embodiment illustrated in partial picture a with respect to the orientation of the sensor plane. The sensor plane is oriented vertically to the moving direction X herein, which is in contrast to partial picture a. The encoders of the type 29a or 31a illustrated herein generate a magnetic field which, similar to partial picture a, rotates through the plane of the AMR-layer (Paragraph [0082]). a permanent magnet having a body extending along an azimuthal path. Again Lohberg disclose a continuous north pole and a continuous south pole as in Figure 29a and 29b. However Lohberg does not disclose that a magnetization direction of the permanent magnet is perpendicular to the azimuthal path and rotates around the azimuthal path when moving along the azimuthal path, wherein the continuous North Pole and the continuous South Pole rotate continuously around the azimuthal path based on the magnetization direction rotating continuously around the azimuthal path. Therefore the invention of Lohberg, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, all the limitations in the claim which distinguish the present invention from the prior art.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866